 

 

 

Urired Stokes Disntck Courk
Dicwick of Nlassachusetks - _.

 

 

J
i

 

 

_. , Chrissapher Si Clhese, __) ee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i Chinn ) AB\o1@-pse
: LN. ) a _
_Catteck Case Ryerouery Schuitons, ) Y-15-2014 _
_ : bse kal ) __ _
J Defendanrs’ _ ) Oe
jas
_ ; | Moc € Deki rare Statement CR The Allegations Comaned
i

 

 

 

 

 

_. —_—— ED. =the Comat Ax

| :

“|

 

 

im The fain mote def note. slatenent ok adleascions comaned tase a

 

 

 

 

            

 

 

 

 

 

 

 

 

 

— fpr bynes cnt beg a

ae Lx ask Mak AWe_ Nee Kee pe Pod ne ch. gus. an :

_ -— tae vias comb,
a A oe

- a , Drtter a he gerelhies ob pave: wig cane Kollesion, More. dohnote

Stake nant ASde ee het omy. biel welt X oun A 280% 8TM Ge So

| Dee i Signed ng SA Bape ot Ayal Wer 20.)

 

 

   

a : Se ates a 7 LA
FE { 25 roy A —~ oa — a, Co em
a - beta Me _ X% Ae _

 

 
On laned Aventsy

©

egewiBs Oat, Wp - -71) (Pane 4O- 7\)
o The — Hekendants Van, Homer,ca ster Suintiche and. olute edu on Or 227

“ (getsl)

 

(passe) Coane 7Haiecisil) © Gaigaeeenel te cenglalen)

 

|
fo _
mat Seafoganc LANES, wulho nad ann Angaled abdominal Seale. vou medically AZ Zresseei and gna, Mandated, Safe
i
|
°
4

- (es . 53-5) - (MoL238 i= Safe Aeengesh) i

_ Ascegiad fog he. whines Like. TNs vesuleecl in Lhe Platowhe lading, cecmlessly Awewopoched “to the teseltal toy

|
i
Lone {4- -- |

| Get2-63)

Ch veaviged to -VizserVe Ae YlAiMeR'S Whe wes done maliciously awl. sadiemeally_ in give
il
1}

L
_ matally uatinined, maud Red Seeurity petsoanel who wislendly moved Ane impaled gaiathe, ducing vali Re

_ Remedial. penne chese. tobe present, causing 4 furtner| \ke acentening § tayo witch waulred ememen

eer (eas SA) ~
Surgery. | Reumedictely UP ail 22 ANE Hospital, This served no qevernmental ov vattonsl. purpese. and served

leer. aa-tia)

| oo

ss. 52-0, 55° Se.) . (03) 3)

|

—— os - . _ - —---- ~- + _

| a

__..*9. ponilsh 4 nat glednne. Ses his mental illness Phts Dectsien was ondianedcal te homan dignity: nalssdjetel

'

(20H4,50,5596,53-05,07) (pew tut T)

_ he Plainth> the ennnecesseyy acd wenton 3 AntlcAton, a ok ytahoneng oh deyhlig Svedmnan,

Gens!  aetares) | (peta SS-FE,ST-O0 90K E768 34)

potentizl_| wen \ike, Sevete mental health decline drenbamiemr tert Unio setieuly-Unfhted pat fol wes Wt

Gessue~zi), to a _ Rebto-HhHS-50, 55408) cise $7) —

__.__heuerily. ovvel LTRs consrtortedl Oaiderate Tdidteerce to Ve pininwees Gectous Medical Need EA

__.. ydolation of 2
!

a ‘Sees. Consens Ths, conskiteh petbenke Keotieee se: Tre Rinhies Perso rwl Gaon in atpledton_o®

ane

 

© (pat 243-249)

 

 

 

 

&. Ye-4As-50\5 5-05,s86- “i22,) ais 57)

we 1H4** Amendment ob avie Unita Giakes Constiiviton , Th Consitioed feliberke Fine

Reece to. eee 4eroas Nena Wealth Needs inv rdaten eh ne Amewintt of ke Uatea

| aI SE SB CORRES) OO

 

 

 

an of Xe Uetiel Sivtes es Const Siitotton, PRIS Gasttvied Punishment Wwiteak Conviction

 

 
@

GEASS S5-56,67,69,) Ges.n@4AAl B3N7, SO 55-SOyS ATID ayes)
_ UN videRton oF ae LAY Anendnents This constituted Ave Took o& Nedlagwe Lo wiclation of fase —

Gs UB~7i)enite & roving OS Lacks
_ achuseths Law, This consittorad tnrentional indiichion oF enictloted, ARS Tord in vicatton ALMaSs- —

- - pats AO“ PL emia Spray A Sachs a 0 ne
acwossts Law, This Constivied gunialument Walk Convicted ia. vislation of Ake Ht" Ametdment oo

ae ee a + ee we oo ee eee _ ne ee ee

___ oe xne United Gates Consittotio wee oe

gang wnt eat. 4o-T1)  Gecsivaty
Qe The Gottens £6 deRendamd Khan, Wones Casio Salntiche a and oly bedi on io- 22017 in aziing,

|
— dee wo ee ee

GeeMo- TP) — @ewTIEU) Gey atauned)
_ The Paint whe had an vga) alrdominal eb weoad madically ARLES ove yelky Mavelarad, Sake amend apart ko.

. - oe - . we _. we we ede - eee
abe: 43-4757) jet. 0-7)
_. On owrside Hosgitel , otc Pre PeaniAS vanosrerd, grtget a nasal NRK cantante toms, Consiietel vision Axe

 

———- - vm eee ee ee eee ee ee ee ee = abe - -- eee

(en pets WO) i
1... Fedetel Anantans With Disablitieg Acks ate IT, This constiqobed visladton of ake Radem\, Cedbititertion Ac Bh

 (perttanng) (EOWA) — (pat, 4O-HI) |
_AhS Wad Antertdoncd AlecRmination Loc Aue plaints mental hedkhand phydca diIReS, |

—t— = - a --

- ate Do ee ee

~ Geagale’ “i@\algo pat GIME ars) (pass 62)’
oe 3, Tr actions of Defendant’ Jabeiti ond Corigeniss i Willy, aggedintg, Ae. eave 1A wideAtons___ —

 

 

| Gan wory at SH) Gates) Gates” paces paieaes po
FR Nve Quianths ries, OX\.10-2° 2817 Toy Deh say Atansporningy roving assanliies, and, “aes Abedening

3t,b6)
AM 20: we QlanAE wine, Teauned 4 wala Sone Wis Wey. ConsHAALA, Deli berare aston. sO

 

 

- a al a

(pats ok-GG)
____kve_ Patents Sectous Medical Needs to wislate nek xve! VAT pamendment of are Wine States Conteeatons _

|
-

Ce aSiGl- 6b)
___ This coneered pelibensde Rv blererc2 To Ane VUaIMEE’ ¢ personal Sakery ia wloloctton of se Avoende
i |
ment of ake United States Concittohien, TMS Consploradl the Teck of o& Tmrenvional DSaliitaton | of

 

 
®

(gate birbe) ; paciGi*oe)
____ Utiotte nah OTehtess LA Ut elton ok AaSSaduuSekks Law, This censwrabecdk ne Tete of Nediqew2 (0. widlatiotcS

f pats Gt-GG ;
Le. MasscicssRtS, tnt. This Constaoked Pre Torr ck Agaulk and Sarhery. {A vicerion eR Mas sackuserrs baw,

 

a Coats 71152-1544) Ge TSA)
—. ees! The acplons of Defendants. Hodhskonn and. Gorell AsoAROENS, ond 10 fedfons2 to AMZ VOT27

 

 

~

(ranuo- Thy ~ “(pase \guaso
2.017 Denial of Medical care Ske ambslane Aseria Negus yrevetve the vlalanits like by Gadhia Ae

 

 

 

Gamay Ginse-Ws4) Gi i8215 4,82) .
___AAAR coarectTng  SreveedRue Gnd procechoral acid neguiced, ley Ane Consttetted ond Massavuberrs bagsy

eat e\S2,) 5315 TL)
__ Condatabed uiglations..0f Prccedonah Que Pracess.o& Ane Uaied States Consrttostonal Amend men

 

as2issie) «CON wh
\Y, This Conafrshedk Delibewade Tyaitiererce “yo the Muinthts Sedos Medicel Needs tn \ioletion of she A

wee Be ge ee ee

_Ansenderasts Ake Dated, Siedes Consist ee | ee

~ ede
ee B, Theacttons of tetendant® rouns hoon and Genteli RECARO And TN AEE to che 107

7 = LOV7 Deni o& Badied cave Sake ambsleare Atmasgort fot Aha ghioWh& wine nad an Tnpded abdominal giv wovad.

 

_--- Gad wire. verbally veresied, gmee medically nectrsney.fambslance. Neowegort. beewried Je peseret Abe Gaiatihs Whe by

(gers o-71) / , ;
__. Aaleg ie ibe. (pac losdan, te ngperL in Ave Rat pec’), Coreen, ptesendstiue aud. picizducall action, this. coashtone__ on

i nc ee ee re oem

___uielaRonls) oG ane Eade tel Amencerts with Disahilties Ack stale TDs This consmwbel violation) Have

__.. Redweu\ Weabltietbn Act 05 Sluis. was intentional picciminadion aguty SkAMZ plainrehes. physical and menial.

 

“ANS ABTERRS,
ls ey pae7; pat, hw="N0) @) Cir4-We)
G0 asians ot Dafeudent: Brodatte on 0-20-2007 40 Sthesing Aro a. he dee veged, euct wnle she _

i :
'

=< a eee e4 --

1 - / Ais)
graiaNi&S wong supe. 0 he Lome Gin ok Seat hued ng ae Wal mR, alveedy seuety Wesaded _

1
-- i - (ineitey 0 (uy “Wey, Tie WG)

abdomen, Broce hespeaven: Ueelbaly. degrediag She, QeinhRh Aven. a hysteaty Avis Nis. atm. ord Yost re. _

ia]
a we eee it we ee

_ inj SaiWRRE LA Aiden Manes, hen ov calling Sex any medion cesta and tocking, plat ART Aoom 2 of

 

~~ = -- - 40 ee

GA)
_Safienany consided Assussit and Gaitery to wielation Ok Massuchussths Lew, This consisted Oeltbatake Tar

|

“Canary | (Vine)
Oreferenite 0. phir bees Medied Neadet his. Condiivared Paibetore Takitteretce co Ake. gla rrbth's Detsonal

i i

 

UAV)
Ailey § THIS. coughed Dalilbarcke Sabitterace 0 Ape Bainrnihes, sxaook Nenad Vedlth needs, all delrbeccte.
f

CHWQ)
_ Tadtinadie Vi sidaatea of ne lth Amendment ac ar United Sehes Constitotiod, a This Congritoted Ane Tork

Gino _ | te)
6h. Meee a een oF Mas gachuberts Law, This contested yloladtion of gums hited. Wittiook comteton

. _ +t oe Oo Ce

in videdton. jae Armendnentt.o& ane United 4 St Constinondon . a.

 

 

es eens SsHaigreea paCAZ ISSA 7N7A7H) “Gens
edie ok Dekendaars. Khon (o-107 20410-97704), sComishey (i0227- Dat) a

 

 

SS Gm GER) —— (eccrmipHETERN) Gea ERR NSTTAMETAY
__.... Nyees (to-4-2007, 10-20" vo jo-272a7). Risoas, (erecta Eneie jO-VA-22k 7 10-20-2817, 10°21 x2) as

CSRS KSSTETY) oo
and Costedds: Case Racourry. 43 ss(oerame \O-20°20C7 V8“ 22007), which. Inconel oS useah

 

 

ce a a wen - we a

J -(isS07N72-174)
- -- ard oAconshnyiDM nly ordering unlustsh ond anongitetinadl teckatink ~seshusion.on tne flainetS, They gach

 

 

"ached tages G4d iadttdually, akiec teasing 4 sealed Weaaledag 4 ak Se Pelee hada Wi fy Conrgromiced

 

 

I
‘
1
®

fo 14 |
a coe ond as ek cdomen (Verrical incision aptng uge Sousn mlddhe y at

— Gary fi
abdomen cng BBekes ond dup wound Wz tral damen. ste ‘pial- elle me

__ "Phase Inistbuals [THs Deterdoar agesgeles CONN. rcasroen (Oe 20} 0-20- 27 seman ond. _

© (paISETWIEL) ee a 7 - eo oo
a Ganrelr (v ma eect abd CeeAndint by ead cay Avbe mitts, gly

(ear) i" ans
water chain avd’ vey ache, These indtdudls ureke appre and—oc allowed unlavlel wena duiney wits |

(erisTH 82) Cran 223) (2022222 )
me AR va padi wees th oaedgll coneen eminent Goat emnerggnoy. WN 15 TeQined SN NGiAi23¢

. :
pn eMRBEZY (aac esigetes)
. 2) Nasser Cede of Preggleston WACMR 27-10-12. «asd by CORS- BER Yoga Peja das

— Rsopibe Yer od ey Bede Lary wihich wortbsdes whe use. oF ceaheENT Matads wpe reantte

(pad | 223) © oO a a i —_
- & eOh=Way 4 ye. AoAGaa: VND g These Wedd - aunty awe asa Sstengded Sete which _

(ae.226) — - pat 21289) oo
oe -prdabates. behavior tednieues aiich cause. Wet. of pain of ghysical discomntert. HcNaI Oke} Me

|
-— ee “+ —— mm ee eee 8 se a eee ee

_.. _ Athels Traertionvdly, and. cosy disrenaded eke Lavo uliich Qiilvikes testwink jeuyuseh for Lees (ete

 

(pasa) - oe 4 ————— on
OFM IDACMAT TAZ A“Trebe Trdiuducls. Aisrecgnded — > ntertionallyy and atbittorien sare Laws wi Qanbares

(par, 224) 00 / - (pam 226-232) 7 pe
__ _persetig_t Su etna neon envied ved vadaded=cedsionat Ae Game (OU CARD Une A\\ cf.aye _

!

 (pasi74ssiy ” rns
_... otdders_Were vaHen. waheuk he pltracee ren a nected eggreriey +0. be heen Wan Wekyto. .

me gy ae a fate MAS RATA SERNA)
Ted ane Wns # onde te wes 4 owed y Bering he PINE Comrie wieatenr © Ove Process
(pat,ne-23H) ©

_--- OR. Law, poe Crbeass reared by Grete Leena and, due Vreness Called Ker Wy COM> BOR pre Ourtng all perdedy—___

(pac7Histy
___ Kes NO gst o& mented hyde, rage fened CLOGRASIA QeNCY Tine Consxtunel and Sede Law wes

~(pent-tet) * (paetysst)
_ “eset ditt ARC: “e.g Neus navy MSHA, Posing, adhgsdane ch ants wed vest _

a oo © Fea 74 74-\ Ast) (pe md)
__ En PalnnR_waes: dated al\ hadi sfecdnent= wsnond carenGor his. sedate snedtah need —ewaded ablanen ani ile

 

 

RTA) (pa TIA orders atime Wo ceMRane) — Alte achal Ancogairt)
_Neathlan, Sores lal yallers VER, Ta eshte Oe Orders SeNKAaNes, nasene POAAURARN. ACCORDING HO. CORS gelidyy and Stake

© (and)
_ aw ot a onsen Scene remiet § Some orders. arse Stared Awe oath Same 22nck layowaney Some omer. _—

~ GGriders atlases fe conga) (geet 274)
_N9ER NAgue oF! Ben One Sentence, eee Some Wee signed. weeks Vater, None o& Ave, ols maniten anyhing

alosok prtger'y Meise udaneRs. dadoaingh vasund These, Withxs sip awd. sakehely esend —

(pane 74ASt BO - Rokerny
a onload MSD ain Whe uk OF. EF crrmadcl sie QUIMARE. Savery tusoaded abdomen whith Awet Fugu. vas waking.

(aes!
casa eles YPAREC Od Arak cMey.Wanees TED, Wrote Cate WHEY Hares AWA AMA WRFE Chad Fhe, A Setess

 

 

 

(ery _ (ean TAS
__ vada nee TH'S Serius snalterl need wins, ceninisn Anowlade 0 oll. Sh esq enone Sand puley$4e. Ay -

(pan TH st) “ear y74-15hy “1-73) ©
___ yesbonSe These hadivtdods wced uiilavsiul cestialok ond was, Weagl umber State Law ond caped. dre. plait __

© (ra HAST) Cents!) (pare ist) —
___ deme me sdnand esychelonical dvswess Tats ValawhA AED cecal abse! sha. we gpasemenich oxi _.

(BRIE RS TY = Fp 3S) Cpas235)
_RYERESE ad Wid erebore. puntdimeHe on dhe. ahi ®2 win. ag. Oo AY. combed recon AVY ter. ve guatved

- ecmtish) .
at al, These trdinsels ordered Lhe plaiadt be Crinadl=cectwnned ontesally WN ok cost Nesting We ye

 
(yew T4) D cnr)
— _ RUSE usho. was cevetty \piured to eet aroond pad Ferd forint citing Sieg OL SEwere UIEYe eAof

 

 

 

Gyvé!) ”
___ Ase tadiduds were dhubsush Chalntna=sesinlaitn a Seventy wsendes ans \zoiny cbdomen
Cyan BAAST ZHO) Cec!)

Wald cause. vanessa aid soon eon oh png aN ste ea ebs Thee Bhs ede ah

 

 

 

Gaal) Gast)
_ sol sentra atlawhily on the ghakR and Shen twined a liad 04 eerie se DuAES 10 Inhomand deyablng,

 

Gussiy Coarsit7-118) Guast)
ae Condition’ § Ql tiiS daria uoutd care dee“ clin divedhy of. umd, denied oll wygiene, denied clean

~ GAs) Gast) 4Ast) (rage)
BER weil eb ein ge ‘Tine sedan wie Wager tn es avon Geers: Weer texting

 

 

 

___ Mingh cesta. Yerteds crete rdiuidurls alco incu she planiet needed curate cae ockslbe she Scope cit cope

I RS SSSS eo esac aoe ad dh chee ai sn, —

 

 

 

 

 

: SCS 72-178) |
PEAR, ceil ov wha nelnk core ARISE AP I6-26 77 os 2 ee eaalveieitien)
~ wi ome)
~ Hieliaonag ences i needy hati read Resjtel and

 

__twedtal. case, ¢ cafe ese als ot ely cg 0 lags RAN ee onde

teint baashe Sage og Astashesine stein ing ten vibe aeoyec coc

 

 

 

 

 

 

 

Nassichuserrs Couch ap exsore Wan congliete wth Stee Ossian Lavo cdAbe pecans An Cerne

“havin tema Lobe, costes qos Celease From stashoink ¢ This ection: Lestwint Qracedsoe— Phe

pace \SONN ae
We hMeeate Dake was 6 histortealy vse) by & Belk nedicah 9 Oren, Nowes, Recline ¢ * awd comray~

 
@

___ -ANonol Derseaneh prioc 40 come emesis evetogetentens a QSk ta ZO,

| {

Some sane ee ead? » yectadonder OeQ.o% Corpeddyns, avd. grtlgedeh of at vad) Ss seltoee ——

i

(ps7 —, —— rn
-_ an al: wd o¢ gratigsa TW Anis Paloy_os “pep.ok cemnsttets._ aa

| |

| tr (enol)
- — Ranghanyges STS, pwokey Pgh mestyonens FINE TS antowan creeiion is cst caqetent® Webda)

(en's wean) a (er SSA)”
___as Nuserters't { Quleats who. Sib Beensdlues von THT MaRS. THs Valoaul ganskite used ry ——

; an \S5-171)
and oc on “Vapeers.16.usad 06.0 unig Gene of deterenetp sey og, cuss Wibithual sekf-t set

 

Ces ISSN) oe : ,
this ‘has always keen unlaw ht anc has_gone ery orden na is. ile BATA

Coaee TA-ISL S507 172-14)
__ TAs al comes iat im uidatton ot idantt4t* Aowadment okahe United

Ba C pac THASHIESAT VR=) |
_ Gekes, Corshhyttoh TNS AU constitules Deliberate Tadttuen®-to Ane plaints ertoss wnedicrl needs Ta.

| Oe A berare
iderton taj WY scedinerreabahe Led Gtedes Consol Ths all constitutes | einen Talitteence

 

Gee WASH ISSA 274)
A sant Zeros menrar thelth Needs tr wideeton of dhe WSL Amendment o& the, - Uscid Stetes

He | RAUS HS IAAAY
—-~ Constnaieny secontttwoed Nioletion cf. dreahoel Ove Process “Date WWM Apertinent: of Re,

 

4
4
ae ~—-- 7 — a

Caan, WAS ISSN) oO
_____ Lntted Stee se Coma coustuted anerTerr of Necortal reach of Combeok th, uvletin of Mes
a FUN ISH SS I)
____ ACHRAS. Lawuitns Consitaptad She Vier o& Tapenttoncd aoattictten CA. Fmvitored_ Oistcess_in wokeytofl of

| (pas BASIS) - —— aaa
__ Menno Lay, This coasizhre palihewsle Tabithrewe to Xo the eRe veostel onbrey t in videdtonl

i
1G

 
:
i
. |
oh ae HA Amendment ok are United Sides Const lten This constotal utdatons ef Me Fada

 

Ah TANS VODA SII EI4 Jalso 2p" oO cuaeishissinin m4)
___ Ammentans WH Disables Ack THEIL o THs censored viokdtots of Ake ‘Pedecal Oehablt ai on

“ale Bs-2F - | 7 , — _ a
— Aekas the use CuntasGl resteinc amd dent of madich care wus Used aS Wuertonal abasiniveton

Behe gaunt seakiites, “ Be

fee _

TY eA) GSD GHD Case) OT
g “The acktons ek errand Wogsherh Conte, Noyers coh eka ame Saluiions

 

we i co I

An failing de, costeck wrown vraag h TeSNMAN: x and deric sRmadtelcone on NETO IO 20" \o-

Gar) .
__ 27-2087, consitoks Wold o& Drordua Due (eye of Fhe ve junendivent oR: she. 2 Unie)

 

- Ga S71) ee
_. Syetkes. Constit HOLA Coastrored, Delibocake ak PReye sp We panne ens 4 edt reads, in woledton

ae WHE Amendment: of She Unie Seas Corso ae

gq. fp 2ezze7) ast)
ee 1 The gla oo Sora. asl Tudyement and Cnaneial compersarton cep esch

__ Nidaiten of ine Congatuiten and Stede Law, = pp sgestfeornasns yuk: shin

—Geege ay -
___\e& he Sauer swe Jouiee Kane Verimble, Kedera\ Cardo oe Suny f. - acl sethlly ee

 

ee or:

 

follows, ee Co Meee eee ee

 
